COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Quincy Deshan Butler v. Bank of America

Appellate case number:   01-19-00172-CV

Trial court case number: 2018-40373

Trial court:             55th District Court of Harris County

         The en banc court has voted to deny appellant’s motion for en banc reconsideration.
It is ordered that the motion is denied.



Judge’s signature: _/s/___/s/ Sherry Radack________
                    Acting individually     Acting for the Court


Date: ___August 20, 2020____

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Landau,
Hightower, Countiss, and Adams. Justice Goodman not participating.